SCHOONMAKER, District Judge.
This is an action by plaintiff, a resident of Florida, against defendant insurance company, an Iowa corporation doing business in Pennsylvania, seeking equitable relief with reference to a life insurance policy issued to plaintiff while a resident of Pennsylvania.
The defendant has moved that plaintiff give security for costs before the plaintiff proceeds further with the case under Rule 4 of our “Supplementary Rules of Practice in Equity.” This rule was adopted prior to the New Rules of Civil Procedure, 28 U.S. C.A. following section 723c, which contain no provision for security for costs. This court has adopted no rule since the effective date of the Rules of Civil Procedure which require security for costs.
Under these circumstances, we are of the opinion that the rule for. security for costs should be discharged. See Wandell v. Morley, D.C., 4 F.Supp. 193.
An order may be submitted accordingly.